DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered.
 Response to Amendment
This office action is in response to the amendment filed 04/01/2021. As directed by the amendment:  claims 11, 19, 20, and 21 are amended; claims 6, 7, 9, 10, 12, 16-18, 23, 24, 26, and 27 are cancelled; claims 29-32 are added. Applicant’s amendments to the claims have overcome each and every rejection previously set forth in the final office action mailed 01/01/2021.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-5 and 8 directed to an invention non-elected without traverse.  Accordingly, claims 1-5 and 8 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Schermerhorn on 04/09/2021.

The application has been amended as follows: 
IN THE CLAIMS
Claims 1-5 and 8 are cancelled.
Claim 21 is amended as follows:  in line 12, “port.” is changed to --port, wherein the metal ring has an outer surface that extends in a direction substantially parallel to the longitudinal axis, and wherein the bonding structure extends outward from a portion of the outer surface that is located between a first end of the metal ring and a second end of the metal ring, such that the bonding structure is spaced from both the first end of the metal ring and the second end of the metal ring.--.
Claim 31 is cancelled.

Reasons for Allowance
Claims 11, 13-15, 19-22, 25, 28-30, and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor makes obvious the combinations set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.